              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
              CIVIL CASE NO. 3:19-cv-00572-MR-WCM


WILLIAM PAUL AVOKI,             )
                                )
                    Plaintiff,  )
                                )
           vs.                  )                       ORDER
                                )
                                )
ANDREW SAUL, Commissioner       )
of Social Security,             )
                                )
                    Defendant.  )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s Motion to

Dismiss for Lack of Jurisdiction [Doc. 16]; the Plaintiff’s Motion for Leave to

File Amended Complaint and Other Equitable Relief [Doc. 20]; the

Defendant’s Motion for Remand under Sentence Four of 42 U.S.C. § 405(g)

[Doc. 31]; and the Magistrate Judge’s Memorandum and Recommendation

[Doc. 33] regarding the disposition of those motions.

      Pursuant to 28 U.S.C. § 636(b) and a specific Order of referral of the

District Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the pending motions in the above-




     Case 3:19-cv-00572-MR-WCM Document 34 Filed 06/29/20 Page 1 of 3
captioned action and to submit to this Court a recommendation for the

disposition of these motions.

      On June 8, 2020, the Magistrate Judge filed a Memorandum and

Recommendation [Doc. 33] in this case containing proposed findings of fact

and conclusions of law in support of a recommendation regarding the

motions [Docs. 16, 20, 31]. The parties were advised that any objections to

the Magistrate Judge's Memorandum and Recommendation were to be filed

in writing within fourteen (14) days of service. The period within which to file

objections has expired, and no written objections to the Memorandum and

Recommendation have been filed.

      After a careful review of the Magistrate Judge's Memorandum and

Recommendation [Doc. 33], the Court finds that the proposed findings of fact

are correct and that the proposed conclusions of law are consistent with

current case law. Accordingly, the Court hereby accepts the Magistrate

Judge's recommendation that the Defendant’s Motion for Remand should be

granted and that the parties’ other motions should be denied.

      IT IS, THEREFORE, ORDERED that:

      (1)   The   Memorandum        and    Recommendation       [Doc.   33]   is

ACCEPTED;


                                       2



     Case 3:19-cv-00572-MR-WCM Document 34 Filed 06/29/20 Page 2 of 3
      (2)   The Defendant’s Motion for Remand [Doc. 31] is GRANTED; the

Commissioner’s decision is hereby REVERSED; and this matter is

REMANDED for a new hearing pursuant to sentence four of 42 U.S.C. §

405(g);

      (3)   The Plaintiff’s request for an Order requiring the submission of a

report regarding the disposition of the Plaintiff’s claim is DENIED;

      (4)   The Plaintiff’s Motion for Leave to File Amended Complaint and

Other Equitable Relief [Doc. 20] is DENIED AS MOOT; and

      (5)   The Defendant’s Motion to Dismiss for Lack of Jurisdiction [Doc.

16] is DENIED AS MOOT.

      The Clerk of Court shall enter a separate Judgment of Remand

simultaneously herewith, thereby closing the case.

      IT IS SO ORDERED.
                           Signed: June 27, 2020




                                          3



     Case 3:19-cv-00572-MR-WCM Document 34 Filed 06/29/20 Page 3 of 3
